Case 4:20-cr-00142-SDJ-KPJ Document 45 Filed 07/22/20 Page 1 of 2 PageID #: 505


                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  UNITED STATES OF AMERICA            §
                                      §
  v.                                  §             No. 4:20CR142
                                      §             Judge Jordan
                                      §
   DANIEL AUSTIN DUNN                 §

                                EXHIBIT LIST

  EXHIBIT SPONSOR                           DESCRIPTION                      O O E
    NO.                                                                      F B N
                                                                             F J T

        1                     Military Records
        2                     Lubbock Police Reports
        3                     Detention Hearing Transcript - June 18, 2020
        4                     Detention Hearing Transcript - June 30, 2020
        5                     Facebook Posts - drug use
        6                     FBI Interview of BD
        7                     Lubbock County motion regarding probation
        8                     Twitter Messages
        9                     Dunn Facebook Returns
       10                     Jail Call 16716102_376057_06-12-2020_14-01-
                              30_1-253-241-1618_7108
       11A                    Recording of Attempted Interview with Ms.
                              Decker


       11B                    Recording of Attempted Interview with Ms.
                              Decker



 Exhibit List
 Page 1
Case 4:20-cr-00142-SDJ-KPJ Document 45 Filed 07/22/20 Page 2 of 2 PageID #: 506


  EXHIBIT SPONSOR                                   DESCRIPTION                           O O E
    NO.                                                                                   F B N
                                                                                          F J T

       12                           ATF Firearm Trace - Savage
       13                           ATF Firearm Trace - Taurus
       14                           Defendant’s Living Room Pictures from
                                    Search
       15                           Zig Zag Rolling Papers – Google Images

       16                           Marijuana Roller Raw – Google Images

       17

       18



                                                   Respectfully submitted,


                                                   STEPHEN J. COX
                                                   United States Attorney

                                                   ___/s/______________________
                                                   CHRISTOPHER A. EASON
                                                   Assistant United States Attorney
                                                   Oklahoma Bar No. 20197
                                                   101 E. Park Blvd., Suite 500
                                                   Plano, Texas 75074
                                                   (972) 509-1201
                                                   (972) 509-1209 (fax)
                                                   chris.eason@usdoj.gov

                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed via electronic filing to
 defense counsel on July 22, 2020.
                                                   ___/s/__________________________
                                                   CHRISTOPHER A. EASON


 Exhibit List
 Page 2
